Citation Nr: 1010744	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  03-29 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.  

(The issue concerning entitlement to a waiver of recovery of 
an overpayment of VA pension benefits in the amount of 
$7,763.00 is the subject of a separate decision.)  



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The case was previously before the Board in August 2006, at 
which time it was remanded for purpose of scheduling the 
Veteran for a personal hearing before the Board.  In January 
2008, the Veteran was afforded a personal hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the proceeding is associated with the claims 
file.  

In April 2008, the Board issued a decision in this case that 
addressed several issues, including whether new and material 
evidence had been presented to reopen a claim for service 
connection for a deviated septum, and claims for service 
connection for fatigue, sleep impairment, hair loss, muscle 
and joint pain, and a skin disability, each to include as due 
to an undiagnosed illness.  The Board denied each of those 
claims.  The April 2008 decision also reopened the Veteran's 
claim for service connection for residuals of a head injury, 
and remanded that claim for further development.  In 
addition, the Board remanded for additional development his 
claim for service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.  

The Veteran appealed the Board's April 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2009, the parties submitted a Joint Motion for an 
Order Partially Vacating and Remanding the Board's Decision 
(JMR), in which the Veteran's attorney indicated that he was 
appealing only the issue relating to service connection for a 
psychiatric disability; the other issues were abandoned on 
appeal.  

The record does not reflect that, during the pendency of the 
Veteran's appeal to the Court, the RO has had an opportunity 
to work on the two issues that were remanded by the Board in 
May 2008.  Those issues remain in appellate status, and the 
Board's previous remand instructions are reiterated below.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.  


REMAND

First, as discussed above, the Board will reiterate the 
remand instructions contained in the April 2008 Board 
decision.  

The Veteran asserts that service connection is warranted for 
residuals of a head injury, to include headaches.  A review 
of his service treatment records reflects that on March 3, 
1990, the Veteran sustained a laceration to his eye after 
being involved in a moped accident while not wearing a 
helmet.  Post-service treatment records reflect that since 
2002, the Veteran has complained of, and sought treatment 
for, headaches.  However, despite evidence of a current 
headache disability and evidence of an in-service head 
injury, the record does not reflect that the Veteran has been 
afforded a VA examination to determine the nature and 
etiology of his headaches.  Therefore, the Board finds that 
such an examination and clinical opinion is necessary to 
determine the nature and etiology of the Veteran's headaches.  

With respect to the Veteran's claim for service connection 
for a gastrointestinal disability, to include as due to an 
undiagnosed illness, his service treatment records are silent 
for complaints of, or treatment for a gastrointestinal 
disability.  Post-service treatment records reflect that on 
VA examination in December 2003, the Veteran reported that he 
experienced occasional indigestion.  However, he also 
reported that he did not experience any abdominal pain or 
cramping, consistent nausea or vomiting, and that his bowels 
had been regular.  The examiner did not diagnose the Veteran 
with a gastrointestinal disability or comment as to the 
source/cause of his indigestion.  A May 2007 VA outpatient 
treatment record also reflects that the Veteran indicated 
that he experienced diarrhea when he took Zoloft.  In view of 
the foregoing, the Board concludes that a VA examination and 
clinical opinion are warranted to determine the nature and 
etiology of any stomach disability as related to service, to 
include as due to an undiagnosed illness.  

The reasons for remand stated in the JMR were: 1) the Board's 
decision provided an inadequate discussion of the Veteran's 
assertions regarding continuity of symptomatology of his 
anxiety and depression symptoms since service; 2) whether the 
duty to assist requires further development of the Veteran's 
service personnel records; and 3) whether a medical opinion 
is needed to determine whether the Veteran's currently 
diagnosed psychiatric disorder can be associated with his 
period of active service.  

In June 2009, the Veteran submitted copies of some of his 
service personnel records that he had obtained and that 
appear to document the incident during service that he has 
described as having caused the psychiatric symptomatology he 
now has and that he has asserted that he has had since his 
separation from service.  

The Board finds that the duty to assist requires that the 
Veteran's complete service personnel records should be 
requested.  In light of the records that he has submitted and 
considering his reported continuing psychiatric symptoms, a 
medical opinion is also needed to determine whether there is 
a relationship between the incident during service where the 
Veteran was charged with sexual assault, with the charges 
subsequently being withdrawn, and his continuing and current 
psychiatric symptoms.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the 
Veteran's service personnel records.  A 
specific request should be made for all 
records pertaining to a sexual assault 
that occurred on or about May 24, 1991 at 
the Naval Station in Mayport, Florida.  
Any negative replies should be properly 
annotated in the claims file.

2.  Ask the Veteran to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his headaches, 
gastrointestinal disability, and 
psychiatric disability since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
identified by the Veteran that are not 
already of record.  The RO should also 
request the Veteran's official service 
personnel records.  All records received 
should be associated with the claims 
file.  

3.  Upon receipt of all requested 
records, the Veteran should be scheduled 
for a VA examination to determine the 
nature and etiology of his current 
headache disability.  The claims folder 
must be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any current 
headache disability is etiologically 
related to service, to include the 
documented March 3, 1990, moped accident.  

All opinions should be supported by 
adequate rationale.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with rationale.

4.  Upon receipt of all requested 
records, the Veteran should also be 
scheduled for a VA gastrointestinal 
examination by an examiner experienced in 
the diagnosis and treatment of 
undiagnosed illnesses.  The claims folder 
must be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should determine whether the 
Veteran has a chronic disability 
manifested by a stomach disorder, and if 
so, whether such disability is consistent 
with a clinical diagnosis of irritable 
bowel syndrome (IBS) or gastroesophageal 
reflux disease (GERD) or some other 
intestinal disease of known diagnosis, or 
whether the disability is due to 
undiagnosed illness(es).  

If any symptoms of the Veteran's claimed 
stomach disorder are attributed to a 
known clinical diagnosis, the examiner 
should opine whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the disability was 
incurred during service or is otherwise 
related to service.  

All opinions should be supported by 
adequate rationale.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with rationale.

5.  Upon receipt of all requested 
records, the Veteran should also be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
of pertinent documents therein in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner's report should set forth in 
detail all current psychiatric 
complaints, clinical findings, and 
diagnoses.  Ask the examiner to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any current 
psychiatric disability had its onset in 
service or was otherwise caused by the 
incident during service described by the 
Veteran when he was charged with sexual 
assault, followed by the charges being 
withdrawn.  The examiner should address 
whether there is any evidence of 
continuity of symptomatology of the 
psychiatric disability since service.

All opinions should be supported by 
adequate rationale.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with rationale.

6.  Following completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, then the Veteran 
and his attorney should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


